Citation Nr: 1403084	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  12- 36 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for a traumatic brain injury.
.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel
INTRODUCTION

The Veteran had active service from August 1980 to August 1983 and from February 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

A hearing was held in this matter before the undersigned Veterans Law Judge in September 2013.  A copy of that hearing transcript is contained in the Veteran's Virtual VA file.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless and VBMS claims files does not reveal any additional documents pertinent to the present appeal. 

The merits of the claim for service connection for a traumatic brain injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 2008 rating decision, the RO denied the Veteran's claim for service connection for a traumatic brain injury.  The Veteran was notified of that decision and of his appellate rights.  He submitted a notice of disagreement with the decision, and a statement of the case was issued in November 2009; however, he did not file a substantive appeal. 

2.  The evidence associated with the claims file since the September 2008 rating decision is not cumulative or redundant of evidence of record at the time of the prior denial and relates to an unestablished fact necessary to substantiate the claim for service connection for a traumatic brain injury.


CONCLUSIONS OF LAW 

1.  The September 2008 rating decision that denied service connection for a traumatic brain injury is final. 38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2013).

2.  The evidence received since the September 2008 denial is new and material, and the criteria for reopening the claim for service connection for a traumatic brain injury have been met. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable disposition of the application to reopen the claim for service connection for a traumatic brain injury, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.  There is no prejudice to the Veteran.

The Veteran originally filed a claim for service connection for a traumatic brain injury in August 2008.  The RO denied that claim in a September 2008 rating decision.  In particular, the RO found that there was no evidence of a traumatic brain injury in service or a current diagnosis.  

The Veteran was notified of the September 2008 rating decision and of his appellate rights.  He submitted a notice of disagreement with that denial, and a statement of the case was issued in November 2009; however, the Veteran did not file a timely substantive appeal.  Therefore, the September 2008 rating decision became final. 38 C.F.R. §§ 20.200, 20.202, 20.1103.

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist. Id. at 118. 

The evidence of record at the time of the September 2008 rating decision included the Veteran's service treatment records and VA treatment records.  The evidence submitted since the September 2008 rating decision includes updated treatment records and the Veteran's testimony at a Board hearing.  In his testimony, the Veteran alleged that he sustained multiple head injuries in service and described his current symptoms.  The Board finds that this additional evidence received since the September 2008 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a traumatic brain injury.  Accordingly, the Board concludes that new and material evidence has been submitted to reopen the previously denied claim.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the claim can be addressed.


ORDER

New and material evidence having been received, the claim for service connection for a traumatic brain injury is reopened, and to this extent only, the appeal is granted.

REMAND

The Board notes that the Veteran has not been afforded a VA examination in connection with his current claim.  Therefore, a remand is necessary to obtain a medical opinion to determine the nature and etiology of any residuals of a traumatic brain injury that may be present.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a traumatic brain injury.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file.

The RO/AMC should also secure any relevant, outstanding VA medical records.

2.  The Veteran should then be afforded a VA examination to determine the nature and etiology of any traumatic brain injury.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a traumatic brain injury or residuals thereof that are related to his military service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 =, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The RO/AMC should then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full.  The RO/AMC should also conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


